Case 2:15-cv-01499-LDH-ARL Document 103 Filed 03/17/21 Page 1 of 7 PageID #: 635




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 DERICK HERNANDEZ,
                                              Plaintiff,
                                                                        MEMORANDUM AND ORDER
                                v.
                                                                            15-CV-01499 (LDH) (ARL)
 MICHAEL SPOSATO ET AL.,
                                              Defendants.

 LASHANN DEARCY HALL, United States District Judge:

         Plaintiff Derick Hernandez, proceeding pro se, brings the instant action against

 Defendants Sheriff Michael Sposato, Lieutenant Anthony Fratto, Sergeant Darren McMillan, and

 Corrections Officer Callahan pursuant to 42 U.S.C. § 1983 alleging violations of his Eighth and

 Fourteenth Amendment rights. Defendants move pursuant to Rule 56 of the Federal Rules of

 Civil Procedure for summary judgment to dismiss the complaint in its entirety.

                                           UNDISPUTED FACTS 1

         Plaintiff is an inmate at Nassau County Correctional Center (“NCCC”). (See Defs.’

 Reply Stmt. of Material Facts Pursuant to Local Civ. R. 56.1 (“Defs.’ Reply 56.1”) ¶ 1, ECF No.

 99.) On January 13, 2015, Plaintiff was accused of assaulting another inmate with a razor blade.

 (Defs.’ Stmt. of Material Facts Pursuant to Local Civ. R. 56.1 (“Defs.’ 56.1”) ¶ 17, ECF No. 95.)

 According to Plaintiff, following the assault, he was handcuffed behind his back for three hours

 and transferred to a Behavior Modification Unit (“BMU”). (Defs.’ Reply 56.1 ¶¶ 11, 12, 18.)

 There, according to Plaintiff, he was made to strip and squat for one hour. (Id. ¶ 11.)

 Defendants deny that Plaintiff was handcuffed for a three-hour period. (Id.) Defendants also


 1
  Unless otherwise noted, the following facts are taken from the parties’ statements of material facts pursuant to
 Local Rule 56.1 and are undisputed. Facts that are not contradicted by citations to admissible evidence are deemed
 admitted. See Giannullo v. City of N.Y., 322 F.3d 139, 140 (2d Cir. 2003) (“If the opposing party . . . fails to
 controvert a fact so set forth in the moving party’s Rule 56.1 statement, that fact will be deemed admitted.”).

                                                           1
Case 2:15-cv-01499-LDH-ARL Document 103 Filed 03/17/21 Page 2 of 7 PageID #: 636




 deny that Plaintiff was required to strip and squat for a one-hour period. (Id.) Plaintiff was

 subsequently transported to Armor Correctional Health Services’ medical unit (“Armor Health”)

 where he complained of shoulder pain resulting from having been handcuffed. (Defs.’ 56.1 ¶ 20;

 June 12, 2020 Decl. Pablo Fernandez (“Fernandez Decl.”), Ex. L, ECF No. 102.) After Plaintiff

 was examined, he was returned to a BMU where he maintains that he was subjected to a second

 strip search. (Fernandez Decl., Ex. L; see Defs.’ Reply 56.1 ¶ 12.) Plaintiff further claims that

 the second strip search was conducted in full view of a security camera. (Defs.’ Reply 56.1 ¶

 12.) Defendants deny that the second search occurred. (Id.)

        Plaintiff was subsequently issued a disciplinary report dated January 14, 2015, for

 violation of NCCC Rule 4 banning assault and NCCC Rule 88 banning possession of a weapon.

 (Defs.’ 56.1 ¶ 17; Fernandez Decl., Ex. J, ECF No. 96-10.) The disciplinary report included the

 following language: “You are hereby notified that your Disciplinary Hearing will be scheduled

 no earlier than 24 hours after the receipt of this report. Please have any defense prepared for the

 hearing no later than 24 hours from receipt of this notification.” (Fernandez Decl. Ex. J.)

 Plaintiff received a disciplinary hearing on February 4, 2015. (Defs.’ 56.1 ¶ 19.) Ultimately, an

 NCCC Hearing Officer determined that there was insufficient evidence to conclude that Plaintiff

 committed an infraction. (Id.; Fernandez Decl., Ex. K, ECF No. 96-11.)

                                    STANDARD OF REVIEW

        Summary judgment must be granted when there is “no genuine dispute as to any material

 fact and the movant[s] [are] entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

 genuine dispute of material fact exists “if the evidence is such that a reasonable jury could return

 a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 The movants bear the initial burden of demonstrating the absence of a genuine issue of material



                                                  2
Case 2:15-cv-01499-LDH-ARL Document 103 Filed 03/17/21 Page 3 of 7 PageID #: 637




 fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Feingold v. New York, 366 F.3d 138,

 148 (2d Cir. 2004). Where the non-movant bears the burden of proof at trial, the movants’ initial

 burden at summary judgment can be met by pointing to a lack of evidence supporting the non-

 movant’s claim. Celotex Corp., 477 U.S. at 325. Once the movants meet their initial burden, the

 non-movant may defeat summary judgment only by adducing evidence of specific facts that raise

 a genuine issue for trial. See Fed. R. Civ. P. 56(e); Anderson, 477 U.S. at 250; Davis v. New

 York, 316 F.3d 93, 100 (2d Cir. 2002). The Court is to believe the evidence of the non-movant

 and draw all justifiable inferences in his favor, Anderson, 477 U.S. at 255, but the non-movant

 must still do more than merely assert conclusions that are unsupported by arguments or facts,

 BellSouth Telecomms., Inc. v. W.R. Grace & Co., 77 F.3d 603, 615 (2d Cir. 1996).

        “It is well established that the submissions of a pro se litigant must be construed liberally

 and interpreted to raise the strongest arguments that they suggest,” Triestman v. Fed. Bureau of

 Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and emphasis omitted),

 including when facing a summary judgment motion, Jorgensen v. Epic/Sony Records, 351 F.3d

 46, 50 (2d Cir. 2003). Nevertheless, the “application of this different standard does not relieve

 plaintiff of his duty to meet the requirements necessary to defeat a motion for summary

 judgment.” Id. at 50 (internal quotation marks omitted).

                                           DISCUSSION

 I.     Failure to Exhaust Under the PLRA

        Defendants argue that Plaintiff’s claims of alleged violations of the Eighth Amendment

 should be dismissed for failure to exhaust the administrative remedies available to him in

 NCCC’s Inmate Handbook, as required under the Prison Litigation Reform Act (the “PLRA”).

 (See Defs.’ Mem. L. Supp. Mot. Summ. J. (Defs.’ Mem.) 4–5, ECF No. 97.) The Court agrees.



                                                  3
Case 2:15-cv-01499-LDH-ARL Document 103 Filed 03/17/21 Page 4 of 7 PageID #: 638




        The PLRA provides in relevant part: “[n]o action shall be brought with respect to prison

 conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in

 any jail, prison, or other correctional facility until such administrative remedies as are available

 are exhausted.” 42 U.S.C. § 1997e(a). This exhaustion requirement “applies to all inmate suits

 about prison life, whether they involve general circumstances or particular episodes, and whether

 they allege excessive force or some other wrong,’” including unlawful strip searches. Espinal v.

 Goord, 558 F.3d 119, 124 (2d Cir. 2009) (quoting Porter v. Nussle, 534 U.S. 516, 519 (2002));

 Miller v. Bailey, No. 05-CV-5493 (CBA)(LB), 2008 WL 1787692, at *6–7 (E.D.N.Y. Apr. 17,

 2008) (dismissing strip search claim for failure to exhaust). Of particular relevance here,

 exhaustion may be excused only if: (1) administrative remedies were not actually available to

 the prisoner; (2) defendants’ own actions inhibited exhaustion; or (3) “special circumstances”

 justify non-exhaustion. Messa v. Goord, 652 F.3d 305, 309 (2d Cir. 2011).

        In this case, Plaintiff concedes that he did not initiate the grievance procedure set forth in

 NCCC’s Inmate Handbook with respect to any of his claims. (See Compl. 2, ECF No. 1; Pl.’s

 Counterstatement of Material Facts Pursuant to Local Rule 56.1 (Pl.’s Counter 56.1”) ¶ 22, ECF

 No. 98.) Nonetheless, Plaintiff contends that his failure to exhaust should be excused because

 inmates are “not allowed to grievance administrative actions.” (Id.) This argument would

 suffice to excuse Plaintiff’s exhaustion of remedies with respect to his Fourteenth Amendment

 claim, but it does not however, provide any basis to excuse his failure to exhaust with respect to

 his Eighth amendment claim. That is, while NCCC’s Inmate Handbook specifically prohibits

 grievances “resulting from disciplinary hearings” or “administrative segregation decisions” it

 does not prohibit grievances resulting from strip searches or excessive force. (See Fernandez

 Decl., Ex. N at 4–5, ECF No. 96-14.) And, Plaintiff makes no further argument to defend his



                                                   4
Case 2:15-cv-01499-LDH-ARL Document 103 Filed 03/17/21 Page 5 of 7 PageID #: 639




 failure to exhaust. Plaintiff’s claims under the Eighth Amendment predicated on the allegedly

 unlawful strip search and use of excessive force are, therefore, dismissed. See Miller, 2008 WL

 1787692, at *6–7 (granting summary judgment dismissing strip search claim where inmate failed

 to exhaust administrative remedies and failed to establish special circumstances excusing failure

 to exhaust).

 II.    Plaintiff’s Fourteenth Amendment Due Process Claim

        Plaintiff complains that his transfer to a BMU deprived him of liberty without due

 process. (Pl.’s Opp’n Defs.’ Mot. Summ. J. (“Pl.’s Opp’n”) 5–6, ECF No. 98.) Defendants

 argue that Plaintiff’s claim fails to implicate a protectable liberty interest. (Defs.’ Mem. 2.) The

 Court agrees.

        The Fourteenth Amendment demands that no person shall be “deprive[d] . . . of life,

 liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. “[T]o present a

 [procedural] due process claim, a plaintiff must establish (1) that he possessed a liberty interest

 and (2) that the defendant(s) deprived him of that interest as a result of insufficient process.”

 Ortiz v. McBride, 380 F.3d 649, 654 (2d Cir. 2004). Significantly, liberty interests protected by

 the Fourteenth Amendment are not unlimited and “may arise from two sources—the Due Process

 Clause itself and the laws of the States.” Hewitt v. Helms, 459 U.S. 460, 466 (1983). The

 Supreme Court long ago rejected the notion that the Due Process Clause affords an inmate a

 liberty interest in being confined to a particular facility or unit within a prison. Id. at 466–68.

 Rather, according to the Supreme Court, “it is plain that the transfer of an inmate to less

 amenable and more restrictive quarters for nonpunitive reasons is well within the terms of

 confinement ordinarily contemplated by a prison sentence . . . .” Id. at 468. As such, a decision

 to transfer an inmate to administrative segregation requires that “[a]s long as the conditions or

 degree of confinement to which the prisoner is subjected is within the sentence imposed upon
                                                   5
Case 2:15-cv-01499-LDH-ARL Document 103 Filed 03/17/21 Page 6 of 7 PageID #: 640




 him and is not otherwise violative of the Constitution, the Due Process Clause does not in itself

 subject an inmate’s treatment by prison authorities to judicial oversight.” Id. Against this

 backdrop, the Supreme Court held in Hewitt that prison officials are “obligated to engage only in

 an informal, nonadversary review of the information supporting . . . administrative confinement,

 including whatever statement respondent wished to submit, within a reasonable time after

 confining him to administrative segregation.” Id. at 472 (emphasis added). Specifically:

         An inmate must merely receive some notice of the charges against him and an
         opportunity to present his views to the prison official . . . Ordinarily a written
         statement by the inmate will accomplish this purpose, although prison
         administrators may find it more useful to permit oral presentations in cases where
         they believe a written statement would be ineffective. So long as this occurs, and
         the decisionmaker reviews the charges and then-available evidence against the
         prisoner, the Due Process Clause is satisfied.

 Id. at 476.

         This is exactly what occurred here. The day after the alleged assault, Plaintiff

 received notice that he was charged with violating NCCC Rule 4 banning assault and

 NCCC Rule 88 banning possession of a weapon. (Defs.’ 56.1 ¶ 17; Fernandez Decl., Ex.

 J.) The disciplinary report dated January 14, 2015, notified Plaintiff that his hearing

 would be scheduled no earlier than 24 hours after he received the report and that he could

 prepare a defense. (See Fernandez Decl., Ex. J.) Plaintiff received his hearing on

 February 4, 2015. (Defs.’ 56.1 ¶ 19.) Plaintiff does not contend he was unable to present

 his defense. That, as Plaintiff contends, Defendants failed to conduct a proper

 investigation into the alleged assault before placing him in a BMU cannot, as a matter of

 law, constitute a violation of the Due Process Clause. See Hewitt, 459 U.S. at 477

 (finding no due process violation where inmate received notice of the charges against him

 the day after his misconduct took place and was afforded the opportunity to present a



                                                  6
Case 2:15-cv-01499-LDH-ARL Document 103 Filed 03/17/21 Page 7 of 7 PageID #: 641




 statement to the hearing committee). Plaintiff’s procedural due process claim is therefore

 dismissed.

                                          CONCLUSION

        For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED.

 The complaint is dismissed in its entirety.


                                                     SO ORDERED.

 Dated: Brooklyn, New York                           /s/ LDH
        March 17, 2021                               LASHANN DEARCY HALL
                                                     United States District Judge




                                                 7
